Citation Nr: 1329244	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-29 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2011 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
tinnitus.

In October 2011, the RO denied service connection for 
pseudofolliculitis barbae.  The Veteran filed a timely 
notice of disagreement (NOD) later in October 2011, and the 
RO issued a statement of the case (SOC) in March 2013.  The 
Veteran has not perfected the pseudofolliculitis barbae 
claim, and thus that claim is not part of the current 
appeal.  See 38 C.F.R. § 20.200 (2012).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of tinnitus.

2.  The Veteran was exposed to hazardous noise while in 
service.

3.  The Veteran's current tinnitus was not caused by 
exposure to hazardous noise while in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.303 (2012).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties under the Veterans Claims Assistance 
Act of 2000 (VCAA)

A.  Duty to Notify

VA satisfied its duty to notify the Veteran pursuant to the 
VCAA.  See 38 U.S.C.A.  § 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2012); Honoring America's Veterans and 
Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 
112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the evidence that is 
necessary, or would be of assistance, in substantiating 
their claims, and provide notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In this case, notice was provided to the Veteran in March 
2011, prior to the initial adjudication of his claim in June 
2011.  The content of the notice letter fully complies with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran was 
notified of the evidence not of record that was necessary to 
substantiate the claim and was told that he needed to 
provide the names of the persons, agency, or company who had 
additional records to help decide his claim.  He was also 
informed that VA would attempt to determine what additional 
information was needed to process his claim, and that VA 
would schedule a VA examination if appropriate, obtain VA 
medical records, obtain service records, and obtain private 
treatment reports as indicated.  As the content of the 
notice letter fully complies with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board 
concludes that VA satisfied its duties to notify the 
Veteran.

B.  Duty to Assist

VA has also satisfied its duty to assist the Veteran in the 
development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's 
duty to assist includes assisting the claimant in the 
procurement of service and other relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated 
the Veteran's service treatment records (STRs) and VA 
treatment records with the claims file.  Further, the 
Veteran has not identified any treatment records aside from 
those that are already of record.  Thus, the Board concludes 
that VA has made every reasonable effort to obtain all 
records relevant to the Veteran's claim.  

Second, VA satisfied its duty to obtain a medical opinion 
when required.  The Veteran was afforded a VA examination to 
address service connection for tinnitus in May 2011.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007).  The Board finds that the VA 
examination and opinion obtained are adequate because the 
examiner reviewed the Veteran's claim file, considered 
relevant medical and post-service history, and performed a 
physical evaluation.  Further, the examiner provided a 
sufficiently detailed description of the disability and 
provided an analysis to support her opinion.  See id.  For 
these reasons, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination and opinion has been 
met.  38 C.F.R. § 3.159(c)(4). 

As VA satisfied its duties to notify and assist the Veteran, 
the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A.  § 
5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran 
will not be prejudiced as a result of the adjudication of 
his claim.  

II. Merits of the Claim

The Veteran asserts that his exposure to excessive noise as 
an Air Force security policeman and ammunition supply 
technician caused his current tinnitus disability.  For this 
reason, he states that he is entitled to service connection 
for his condition.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation 
benefits, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), service connection will be 
presumed where there are either chronic symptoms shown in 
service or continuity of symptomatology since service for 
diseases identified as chronic in 38 C.F.R. § 3.309(a); 
Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) 
(holding that continuity of symptomatology is an evidentiary 
tool to aid in the evaluation of whether a chronic disease 
existed in service or an applicable presumptive period).  
Here, tinnitus is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a).  Therefore, neither 38 C.F.R. 
§ 3.303(b) nor 3.309(a) applies to the Veteran's claim for 
service connection for tinnitus.

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 
(1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) 
(although interest may affect the credibility of testimony, 
it does not affect competency to testify).  A veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 469.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA 
may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, 
self-interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In this case, the Board finds that, while the Veteran has 
successfully met the first and second Shedden requirements 
to establish a claim for service connection under 38 C.F.R. 
§ 3.303(d), he has not established the third and final 
element necessary to support his claim for service 
connection.  For that reason, his claim must be denied.   

The Board will now address each of the aforementioned 
criteria in the context of the evidence of record.    

First, the record reflects that the Veteran has a current 
diagnosis of tinnitus.  In May 2011, the Veteran reported 
that he has experienced tinnitus ever since suffering 
acoustic trauma while in service.  See VA Form 21-4138.  The 
Veteran described his symptoms to a VA examiner during a VA 
audiological examination in May 2011, explaining how he has 
had ringing in his ears for 20 to 30 years.  Tinnitus is a 
condition capable of lay observation and diagnosis.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation").  Further, the 
Veteran's self-diagnosis was clinically acknowledged by the 
May 2011 VA examiner.  As both the Veteran and the VA 
examiner are competent to diagnosis tinnitus, and there is 
no evidence disputing the diagnosis, the Board finds that 
the Veteran has a current tinnitus disability.

Second, the record reflects sufficient evidence to establish 
in-service noise exposure.  As previously noted, the Veteran 
has described a pattern of significant noise exposure in 
service.  He is competent to report such a history of 
acoustic trauma, which lies within the realm of his 
experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 
(2011); Layno, 6 Vet. App. at 470 (a veteran is competent to 
report on that of which he or she has personal knowledge).  
Moreover, the Board considers the Veteran's testimony 
regarding noise exposure to be credible as it is both 
internally consistent and in line with the other evidence of 
record.  See Buchanan, 451 F.3d at 1336-37; Caluza, 7 Vet. 
App. at 511 (credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony).  
Specifically, the Veteran's DD Form 214 confirms that his 
military occupational specialties (MOS) were security 
specialist and inventory management specialist - munitions.  
Security forces are credited with moderate probability of 
hazardous noise exposure.  See Veterans Benefits 
Administration Fast Letter 10-35 (September 2, 2010) 
(modifying the development process in claims for hearing 
loss and/or tinnitus).  Accordingly, the Board resolves all 
reasonable remaining doubt in the Veteran's favor and 
accepts his account of in-service acoustic trauma.   See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (outlining benefit-of-
the-doubt rule).

After a comprehensive review of the evidence, however, the 
Board finds that the weight of the lay and medical evidence 
establishes that the Veteran's current tinnitus disability 
was not caused by the conceded in-service noise exposure.  

Service treatment records do not contain any complaints, 
symptoms, diagnoses or treatment attributed to tinnitus.  
The May 1984 separation examination contains a normal 
clinical evaluation of the ears.  Notes found in the 
examination report highlight several areas of the Veteran's 
in-service medical history and make no mention of tinnitus 
or any associated symptoms.  Further, the examiner noted 
that the Veteran denied any significant medical or surgical 
history at the time of the service separation examination.  
In this context, the Board observes that service treatment 
records weigh against a finding that tinnitus began in 
service.  See Buchanan, 451 F.3d 1336 (the lack of 
contemporaneous medical records is one fact the Board can 
consider and weigh against the other evidence, although the 
lack of such medical records does not, in and of itself, 
render the lay evidence not credible).

The record shows that the Veteran has been seen at VA health 
clinics since service separation.  In September 2008, the 
Veteran visited a VA primary care clinic and presented no 
health complaints.  At a VA primary care clinic visit in 
July 2009, the Veteran complained of several ailments, none 
of which pertained to tinnitus or hearing generally.  In 
June 2010, the Veteran was seen at a VA primary care clinic 
and did not convey any complaints of tinnitus to the 
clinician.  The absence of tinnitus complaints during these 
health check-ups is a factor that may be considered along 
with the other evidence of record.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease 
was incurred during the active military service, which 
resulted in any chronic or persistent disorder). 

The first post-service evidence of tinnitus is a March 2011 
VA Form 21-4138 statement, in which the Veteran explained 
that he has experienced tinnitus in both ears ever since his 
exposure to hazardous noise in the military. 

In May 2011, the Veteran submitted to a VA audiological 
examination.  The Veteran reported how he experienced 
excessive noise exposure while serving on the flightline 
with hearing protection.  He gave an onset date of "at least 
20 to 30 years ago."  The examiner performed a physical 
evaluation of the Veteran's ears and ear canals and found no 
evidence of acoustic damage.  The examiner also reviewed the 
Veteran's claims file and observed no complaints of tinnitus 
in service and hearing within normal limits at service entry 
and separation.  In consideration of this evidence, the 
examiner opined that it is not at least as likely as not 
that the Veteran's tinnitus is related to military service.  

In light of the foregoing evidence, the Board finds that the 
Veteran's tinnitus is not etiologically related to active 
military service.  First, the medical evidence of record 
does not establish a nexus.  STRs are silent regarding any 
complaints or treatment for ringing in the ears during 
service.  The separation examination shows a normal clinical 
evaluation of the Veteran's ears.  The accompanying notes, 
while detailing other ailments that the Veteran suffered in 
service, do not include any mention of tinnitus.  Moreover, 
the examiner noted that the Veteran denied any additional 
problems at that time.  See Kahana, 24 Vet. App. at 440 
(Lance, J., concurring) (the silence in a medical record can 
be weighed against lay testimony if the alleged injury, 
disease, or related symptoms would ordinarily have been 
recorded in the medical record being evaluated by the fact 
finder).  The May 2011 VA audiological examiner opined that 
the Veteran's tinnitus is not at least as likely as not that 
the Veteran's tinnitus is related to military service.  The 
opinion is probative because it acknowledges the Veteran's 
in-service noise exposure and considers factors including 
the absence of both tinnitus complaints in service and any 
present damage to the ears or ear canals.  As the only 
medical opinion on tinnitus etiology in the record, the 
opinion is afforded great weight.

Further, the Board does not find the Veteran's account of 
experiencing tinnitus since service to be credible.  
Although he is competent to report experiencing tinnitus 
symptoms, the Veteran first reported tinnitus in 2011, over 
25 years after leaving service and 20 to 30 years following 
its purported onset.  Layno, 6 Vet. App. at 470.  In 
addition, the Veteran did not report tinnitus or any other 
problems with his ears when being examined by primary care 
clinicians in 2008, 2009, and 2010.  Here, the Board finds 
that the contemporaneous in-service reports by the Veteran 
and clinical findings, recent primary care visits showing no 
tinnitus symptomatology, and the absence of evidence of 
post-service complaints, findings, diagnosis, or treatment 
for many years after service are more probative than the 
Veteran's statements regarding tinnitus made pursuant to the 
recent claim for compensation benefits.  See Cartright, 2 
Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1999) 
(interest may affect the credibility of testimony) .  
Accordingly, the Board does not attribute any weight to the 
Veteran's account of experiencing tinnitus since service.

In sum, the preponderance of the evidence weighs against a 
finding that the Veteran's tinnitus is related to the 
acoustic trauma sustained in service.  As such, service 
connection for the disability is not warranted.  In reaching 
this conclusion, the Board considered the applicability of 
the benefit of the doubt doctrine.  However, that doctrine 
is not applicable in the instant appeal as the preponderance 
of the evidence is against the claim.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 
38 C.F.R. § 3.102 (2012).  


ORDER

Service connection for tinnitus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


